           Case 3:15-cv-00675-JBA Document 1237 Filed 07/24/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )

           RECEIVER’S OBJECTION TO RELIEF DEFENDANTS’ MOTION TO
                IMMEDIATELY RENT THE TWO NYC APARTMENTS

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1

(the “Receiver”), through his undersigned counsel, respectfully objects (the “Objection”) to the

Relief Defendants’ Motion to Immediately Rent the Two NYC Apartments [Doc. No. 1220] (the

“Motion”), filed on July 3, 2019. In support thereof, the Receiver respectfully represents as

follows.



1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of terms set
forth in the Report of Receiver [Doc. No. 1135] (the “Report”).

                                                   1
        Case 3:15-cv-00675-JBA Document 1237 Filed 07/24/19 Page 2 of 5




       I.      The Receiver Should Liquidate the Apartments to Fully Secure
               the Required Amount

       Included in the Receiver’s proposed Plan of Liquidation is the liquidation of both

Apartment 12A and Apartment 12F (jointly, the “Apartments”). In the Receiver’s view, based on

the current status of the Receivership Estate and the value of the Receivership Assets, the

liquidation of the Apartments is an efficient way for the Receiver to fully secure the Required

Amount.

       At a minimum, the Receiver presently estimates that at least one of the Apartments will

need to be sold to fully secure the Required Amount if a significant majority of the UTMA

accounts (SEC Nos. 86-94, jointly the “UTMA Accounts”) and the Iftikar A. Ahmed Family Trust

account (SEC No. 71, the “Trust Account”) were also liquidated. As the Court is aware, the

Defendant, the Relief Defendants, and Daniel G. Johnson as trustee and custodian have all objected

to the liquidation of the UTMA Accounts and the Trust Account. (See Doc. Nos. 1178 at 4, 1180

at 3, 1182 at 25-26.)

       By liquidating both of the Apartments, and assuming the value of other Receivership

Assets remains the same or increases, the Receiver believes he will be able to fully secure the

Required Amount without liquidating the UTMA Accounts and liquidating only a portion of the

Trust Account. Therefore, and subject to further order of this Court, the Receiver maintains that

he should liquidate both of the Apartments.

       II.     Keeping the Apartments Vacant is in the Interest of the Receivership Estate
               and is Consistent with the Appointment Order

       Until this Court decides whether the Apartments should be liquidated, the Receiver submits

that it is in the best interest of the Receivership Estate to keep the Apartments vacant. The

Receiver’s operational decision to not rent them is entirely consistent with the Appointment Order.


                                                2
           Case 3:15-cv-00675-JBA Document 1237 Filed 07/24/19 Page 3 of 5



          As this Court is aware, the Appointment Order provides that the Receiver shall, inter alia,

“maximiz[e] the realizable value” of Receivership Assets. (Appointment Order, at 7.) The

Receiver interprets this language to direct him, in the event this Court orders the Receiver to

liquidate certain assets to secure the Required Amount, to maximize the amount realized from such

liquidations.

          Following conversations with Stacey Froelich of Compass, the real estate brokerage firm

the Receiver intends to seek permission to retain in connection with the liquidation of the

Apartments in the event the Court directs the Receiver to proceed with such liquidations, it is the

Receiver’s understanding that both Apartments will sell for more money in a shorter period of time

if they are vacant. Upon information and belief, vacant apartments are likely to realize larger sale

prices in a shorter period of time because most buyers in the current market are not investors

seeking a property to rent and earn income but rather individuals looking to purchase a residence

for their own use. Moreover, the sale process is more difficult (and thus more likely to result in

larger expenses to the Receivership Estate) if a tenant is in place because tenants generally have

no interest in assisting with the sale process and making the property attractive to prospective

buyers. Attached hereto as Exhibit A is an affidavit by Ms. Froelich attesting to these facts.

Therefore, it is in the best interest of the Receivership Estate and consistent with the Appointment

Order’s directive to maximize the realizable value of Receivership Assets to keep the Apartments

vacant.

          In electing to keep the Apartments vacant until this Court rules on the Receiver’s proposed

Plan of Liquidation, the Receiver has taken into consideration the position of the Defendant and

Relief Defendants as directed by the Appointment Order. (See Appointment Order, at 7.) However,

neither the Defendant nor the Relief Defendants have provided the Receiver with a compelling

reason to reject Ms. Froelich’s expert opinion and rent the Apartments, risking a lower sale price


                                                   3
        Case 3:15-cv-00675-JBA Document 1237 Filed 07/24/19 Page 4 of 5



and a longer sale period.

       The Receiver appreciates that, if this Court did not order him to liquidate the Apartments

to fully secure the Required Amount, it may be in the interest of the Receivership Estate at that

time to rent both Apartments. However, given the current procedural posture of this matter, the

Receiver’s conclusion (subject to this Court’s approval, of course) that the Apartments should be

liquidated to fully secure the Required Amount, and Ms. Froelich’s opinion that both Apartments

will sell for more money and in less time in the current market if they are vacant, the Receiver

believes it is in the best interest of the Receivership Estate to keep the Apartments vacant pending

an order from this Court concerning the liquidation of the Apartments.

       WHEREFORE, for these foregoing reasons the Court should sustain the Receiver’s

objection to the Motion, deny the Motion, and grant such other and further relief as this Court

deems just and proper.



Dated July 24, 2019, at Bridgeport, Connecticut.


                                                     Respectfully submitted,
                                                     JED HORWITT, ESQ., RECEIVER


                                                      /s/ Christopher H. Blau
                                                     Stephen M. Kindseth (ct14640)
                                                     Christopher H. Blau (ct30120)
                                                     Zeisler & Zeisler, P.C.
                                                     10 Middle Street, 15th Floor
                                                     Bridgeport, CT 06604
                                                     Telephone: 203-368-4234 X 236
                                                     Facsimile: 203-549-0903
                                                     Email: cblau@zeislaw.com;
                                                     skindseth@zeislaw.com
                                                     Counsel to the Receiver




                                                 4
        Case 3:15-cv-00675-JBA Document 1237 Filed 07/24/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 24, 2019, a copy of the foregoing Objection was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       /s/ Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                 5
